Name: Regulation No 422/67/EEC, 5/67/Euratom of the Council of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: social protection;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 Important legal notice|31967R0422Regulation No 422/67/EEC, 5/67/Euratom of the Council of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal 187 , 08/08/1967 P. 0001 - 0005 Finnish special edition: Chapter 1 Volume 1 P. 0035 Danish special edition: Series I Chapter 1967 P. 0199 Swedish special edition: Chapter 1 Volume 1 P. 0035 English special edition: Series I Chapter 1967 P. 0222 Greek special edition: Chapter 01 Volume 1 P. 0102 Spanish special edition: Chapter 01 Volume 1 P. 0123 Portuguese special edition Chapter 01 Volume 1 P. 0123 Special edition in Czech Chapter 01 Volume 01 P. 27 - 31 Special edition in Estonian Chapter 01 Volume 01 P. 27 - 31 Special edition in Hungarian Chapter 01 Volume 01 P. 27 - 31 Special edition in Lithuanian Chapter 01 Volume 01 P. 27 - 31 Special edition in Latvian Chapter 01 Volume 01 P. 27 - 31 Special edition in Maltese Chapter 01 Volume 01 P. 27 - 31 Special edition in Polish Chapter 01 Volume 01 P. 27 - 31 Special edition in Slovakian Chapter 01 Volume 01 P. 27 - 31 Special edition in Slovenian Chapter 01 Volume 01 P. 27 - 31Regulation No 422/67/EEC, 5/67/EURATOM of the Councilof 25 July 1967determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of JusticeTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, [1] and in particular Article 6 thereof, and to Articles 20 and 21 of the Protocol on the Privileges and Immunities of the European Communities [2];Whereas it is for the Council to determine the salaries, allowances and pensions of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice, together with any payment to be made instead of remuneration;HAS ADOPTED THIS REGULATION:Article 1From the date of taking up their duties until the last day of the month in which they cease to hold office, members of the Commission and members of the Court shall be entitled to a basic salary, family allowances and other allowances.Article 21. The basic monthly salary of members of the Commission shall be:President | Bfrs 111300 |Vice-President | Bfrs 100550 |Other Members | Bfrs 89950 |2. The basic monthly salary of members of the Court shall be:President | Bfrs 111300 |Judge or Advocate-General | Bfrs 89950 |Registrar | Bfrs 80950 |Article 31. Family allowances shall comprise:(a) Head of household allowance, equal to 5 % of the basic salary;(b) Dependent child's allowance, equal to Bfrs 1100 per child per month;(c) Education allowance.2. "Head of household" means a married member of the Commission or of the Court, or a member who has dependent children. Where the spouse is gainfully employed, the member shall not be entitled to a head of household allowance.3. "Dependent child" means the legitimate, natural or adopted child of a member of the Commission or of the Court, or of his spouse, who is actually being maintained by the member of the Commission or of the Court.The allowance shall be granted in respect of:- a child under eighteen years of age- a child between eighteen and twenty-five years of age who is receiving full-time education or vocational training.Payment of the allowance in respect of a child prevented by serious illness or disablement from earning a livelihood shall continue throughout the period of that illness or disablement, irrespective of age.4. In respect of each dependent child within the meaning of paragraph 3 who is in regular full-time attendance at an educational establishment, the member of the Commission or of the Court shall in addition be entitled to an education allowance equal to the actual education costs incurred by him up to a maximum of Bfrs 1000 per month.Entitlement to this allowance shall commence on the first day of the month in which the child starts to attend a primary school and shall cease at the end of the month in which the child reaches the age of twenty-five years.Article 41. Members of the Commission or of the Court shall be entitled to a residence allowance equal to 15 % of their basic salary.2. A monthly representation allowance shall be paid to members of the Commission as follows:President | Bfrs 22100 |Vice-President | Bfrs 14200 |Other Members | Bfrs 9475 |3. A monthly representation allowance shall be paid to members of the Court as follows:President | Bfrs 22100 |Judge or Advocate-General | Bfrs 9475 |Registrar | Bfrs 8650 |Presiding Judges of the Chambers of the Court shall in addition receive during their term of office a special duty allowance of Bfrs 12625 per month.Article 5On taking up his duties and on ceasing to hold office a member of the Commission or of the Court shall be entitled to:(a) an installation allowance equal to two months' basic salary on taking up his duties and a resettlement allowance equal to one month's basic salary on ceasing to hold office;(b) reimbursement of the cost of removal of his personal effects and furniture, including insurance against ordinary risks (theft, breakage, fire).If his term of office is renewed he shall not be entitled to any of the allowances set out in this Article. Nor shall he be so entitled it he is appointed member of another institution of the Communities, if that institution has its provisional seat in the town where he was fomerly required to reside by reason of his office and if at the time of the new appointment he has not already effected his resettlement.Article 6A member of the Commission or of the Court required in the course of his duties to travel away from the provisional seat of his institution shall be entitled to:(a) reimbursement of travelling expenses;(b) reimbursement of hotel expenses (room, service and taxes only);(c) a subsistence allowance of Bfrs 750 for each complete day of absence; for journeys outside Europe the allowance shall be raised to Bfrs 1250.Article 71. For three years from the first day of the month following that in which he ceases to hold office, a former member of the Commission or of the Court shall receive a monthly transitional allowance equal to 40 % of the basic salary which he was receiving when he ceased to hold office if he has served for less than two years, to 45 % of such basic salary if he has served for more than two but less than three years and to 50 % in other cases.2. Entitlement to this allowance shall cease if the former member of the Commission or of the Court is reappointed to office in one of the institutions of the Communities or upon his death. In the event of reappointment, the allowance shall be paid up to the date of taking up his duties; in the event of death the payment for the month in which death occurred shall be the last.3. If, during this three-year period the person concerned takes up any new gainful activity, the amount by which his gross monthly remuneration (i.e. before deduction of taxes) together with the allowance provided for in paragraph 1 exceeds the remuneration, before deduction of taxes, which he was receiving as a member of the Commission or of the Court under Articles 2, 3 and 4 (1) shall be deducted from the allowance. In calculating the amount of remuneration received for the new activity, all forms of remuneration shall be included, except those representing reimbursement of expenses.4. On the date when he ceases to hold office, on 1 January of each year thereafter and in the event of any changes in his financial situation, a member of the Commission or of the Court shall declare to the President of the institution in which he was previously employed all forms of remuneration received for his services, except those representing reimbursement of expenses.Additional remuneration legitimately received by the former member in the course of his duty as a member of the Commission or of the Court shall not be deductible from the transitional allowance.This declaration must be made in good faith and shall be treated as confidential. The information contained therein shall not be used otherwise than for the purposes of this Regulation and shall not be communicated to third persons.Article 81. After ceasing to hold office, members of the Commission or of the Court shall be entitled to a pension for life payable from the date when they reached the age of sixty-five years.2. They may, however, ask to start drawing such pension from the age of sixty years. In that case a coefficient shall be applied to the pension as follows:Age | Coefficient |60 years | 0 ·64271 |61 years | 0 ·69762 |62 years | 0 ·75985 |63 years | 0 ·82157 |64 years | 0 ·90554 |Article 9The amount of the pension shall be 4 ·5 % of the basic salary last received for each full year in office and one-twelfth of that sum for each complete month. The maximum pension shall be 50 % of the basic salary last received.Article 10A member of the Commission or of the Court who is suffering from disablement deemed to be total which prevents him from performing his duties and who on these grounds resigns or is compelled to resign shall be entitled from the date of resignation or compulsory resignation to the following benefits;(a) Where disablement is recognised as permanent, he shall be entitled to a pension for life calculated in accordance with the provisions of Article 9, which shall be not less than 25 % of the basic salary last received. He shall be entitled to the maximum pension if the incapacity is the result of disablement or illness contracted in the performance of his duties;(b) Where disablement is temporary, he shall be entitled, until he recovers, to a pension at the rate of 50 % of the basic salary last received, if the disablement or illness was contracted in the performance of his duties, and 25 % in other cases. When the recipient of such disability pension reaches the age of sixty-five years or the disability pension has been in effect for seven years it shall be replaced by a pension for life calculated in accordance with the provisions of Article 9.Article 11A member of the Commission or of the Court shall be entitled to the benefits of the social security scheme provided for in the Staff Regulations of Officials of the European Communities covering sickness, occupational disease, industrial accident and birth and death benefits.Article 12Where a third party is responsible for the disablement or death of a member, the rights of that member or those entitled under him to bring legal proceedings against the third party shall devolve on the Community to the extent to which they incur obligations under this pension scheme.Article 13The transitional allowance provided for in Article 7, the pension provided for in Article 8 and the pensions provided for in Article 10 shall not be drawn concurrently by the same person. Where a member of the Commission or of the Court is entitled to claim benefit under more than one of those provisions, only that provision which is the most favourable to the claimant shall be applied.Article 14Where a member of the Commission or Court dies during his term of office, the surviving spouse or dependent children shall be entitled, until the end of the third month following that in which death occurrs, to the remuneration to which the member of the Commission or of the Court would have been entitled under Articles 2, 3 and 4 (1).Article 151. The widow and dependent children of a member or former member of the Commission or of the Court to whom pension rights have accrued at the time of his death shall be entitled to a survivor's pension.That pension shall be equal to a percentage of the pension accruing to the member or former member of the Commission or of the Court under Article 9 at the date of death, namely:For a widow | 50 % |For each child where the mother is still alive | 10 % |For each child where both father and mother are dead | 20 % |However, if the death of the member of the Commission or of the Court occurrs during his term of office, the survivor's pension shall be calculated on the basis of a pension equal to 50 % of the basic salary received at the time of death. Where the member of the Commission or of the Court whose death occurrs during his term of office has reached the maximum pension provided for in Article 9, the survivor's pension for the widow shall be equal to 30 % of the basic salary received at the time of death.2. The total amount of these survivors' pensions shall not exceed the amount of the pension of the member or former member of the Commission or of the Court on which they are calculated. The maximum total survivors' pensions payable shall be divided, where applicable, between the beneficiaries in accordance with the above percentages.3. Survivors' pensions shall be granted from the first day of the calendar month following the date of death; however, where the provisions of Article 14 are applied, eligibility shall not commence until the first day of the fourth month following that in which death occurred.4. Entitlement to a survivor's pension shall cease at the end of the calendar month in which the person entitled dies. Moreover, entitlement to an orphan's pension shall cease at the end of the month in which the child reaches the age of twenty-one years. However, entitlement shall be extended while the child is receiving vocational training, though not beyond the end of the month in which he reaches the age of twenty-five years.The pension shall remain payable to an orphan who is prevented through illness or disablement from earning a livelihood.5. Where a former member of the Commission or of the Court marries and at the date of marriage has pension rights accruing to him under this Regulation, the wife and any children of the marriage shall not be entitled to a survivor's pension save where the marriage precedes the death of the former member of the Commission or of the Court by five years or more.6. A widow's entitlement to a survivor's pension shall cease on remarriage. She shall then be entitled to immediate payment of a lump sum equal to twice the annual amount of her survivor's pension.Article 16A member of the Commission or of the Court who is relieved of his duties on grounds of serious misconduct shall forfeit any right to transitional allowance and retirement pension; this shall not, however, affect those entitled under him.Article 17Should the Council decide to increase the basic salary, it shall at the same time decide on an appropriate increase in the rates of existing pensions.Article 18Payment of the benefits provided for in this pension scheme shall be entered in the budget of the Communities. Member States shall jointly guarantee payment of these benefits in accordance with the scale for financing such expenditure.Article 191. Payment of the sums due under Articles 2, 3, 4, 5, 11 and 14 shall be made in the currency of the country where the institution has its provisional seat.2. Beneficiaries may elect to have sums due under Articles 7, 8, 10 and 15 paid in the currency either of the country of which they are nationals or of their country of residence or of the country where the institution which they serve has its provisional seat; their choice shall remain operative for at least two years.Where neither the first nor the second of these countries is a member country of the Community the sums due shall be paid in the currency of the country where the institution by which they were employed has its provisional seat.Article 20This Regulation shall apply to former members of the Commission of the European Economic Community, the Commission of the European Atomic Energy Community, the High Authority or the Court of Justice and to their dependants who, at the time this Regulation enters into force, are covered by the provisions of Council Regulation No 63 (EEC) [3] Council Regulation No 14 (EAEC), [4] the Decision of the Special Council of Ministers of the (EAEC) [5] of 22 May 1962 or Regulation of the Councils No 62 (EEC), 13 (EAEC) [6]Article 21The Regulation laying down the conditions and procedure for applying the tax for the benefit of the Communities shall apply to members of the Commission and the Court. Until that Regulation enters into force, Regulation No 32 (EEC), 12 (EAEC) [7] shall be applicable.Article 22This Regulation shall apply from 6 July 1967.Council Regulation No 63 (EEC), 14 (EAEC), the Decision of the Special Council of Ministers of the European Coal and Steel Community of 22 May 1962 and Regulation of the Councils No 62 (EEC), 13 (EAEC) are hereby repealed, with the exception of Article 20.The Decision of the Special Council of Ministers of the European Coal and Steel Community of 13 and 14 October 1958 shall remain in force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 1967.For the CouncilThe PresidentFr. Neef[1] OJ No 152, 13.7.1967, p. 2.[2] OJ No 152, 13.7.1967, p. 13.[3] OJ No 62, 19.7.1962, p. 1724/62.[4] OJ No 62, 19.7.1962, p. 1730/62.[5] OJ No 62, 19.7.1962, p. 1734/62.[6] OJ No 62, 19.7.1962, p. 1713/62.[7] OJ No 45, 14.6.1962, p. 1461/62.--------------------------------------------------